Citation Nr: 0701398	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  03-31 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision from 
the Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO). 

This case was advanced on the docket, pursuant to 38 C.F.R. § 
20.900(c) (2006). 


FINDINGS OF FACT

The veteran's bilateral pes planus is manifested by symptoms 
that more nearly approximate moderate but not severe or 
pronounced acquired flatfoot; marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation have not been demonstrated.


CONCLUSION OF LAW

The criteria for an increased rating for bilateral pes planus 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.71a, Diagnostic Code 5276 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist 

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was not 
accomplished in this case.  However, upon review, the Board 
finds that the lack of such a pre-agency of original 
jurisdiction-decision notice did not result in prejudicial 
error in this case.  

The Board concludes that the RO letter sent in March 2006 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim for an increased 
rating, complied with VA's notification requirements and set 
forth the laws and regulations applicable to his claims.  In 
sum, the veteran was notified and aware of the evidence 
needed to substantiate his claims, and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was told to submit evidence he had in his 
possession.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained, or the veteran submitted, the veteran's service 
medical records, and post-service medical records identified 
by the veteran.  Several VA examinations were obtained.   

The veteran was not provided notice of the type of evidence 
necessary to establish the date for the increased rating 
claim.  As the veteran's claim is denied, and there will be 
no effective date assigned; there can be no possibility of 
any prejudice to the claimant.

Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on this 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby). 

B.  Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule) - which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. 38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  When an unlisted condition is 
encountered, it is permissible to rate it under a closely 
related disease or injury.  38 C.F.R. § 4.20.

When, as here, the appeal does not involve the propriety of 
the ratings initially assigned just after establishing 
entitlement to service connection for the conditions at 
issue, the current level of functional impairment is the most 
important consideration since the veteran is requesting 
higher ratings for already established service-connected 
disabilities.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's statements regarding the severity of his 
service-connected disability are deemed competent with regard 
to the description of symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
considered with the clinical evidence in conjunction with the 
appropriate rating criteria.

The history of this disability shows that the veteran has 
been in receipt of service connection for bilateral pes 
planus rated 10 percent rating, effective from separation 
from service under 38 C.F.R. § 4.71a, Diagnostic Code 5276.

In June 2002, the veteran requested an increased rating for 
the condition.

The veteran's bilateral pes planus is rated under Diagnostic 
Code 5276 for flatfeet.  Pursuant to Diagnostic Code 5276, a 
noncompensable rating is warranted for pes planus that is 
mild, with symptoms relieved by built-up shoe or arch 
support. A 10 percent rating is warranted for moderate pes 
planus, manifested by the weight-bearing line over or medial 
to great toe, inward bowing of the tendo Achilles, and pain 
on manipulation and use of the feet.  A 30 percent evaluation 
is warranted for severe bilateral pes planus, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, an indication of 
swelling on use, and characteristic callosities.  A 50 
percent evaluation is warranted for pronounced bilateral pes 
planus, manifested by marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a, Diagnostic Code 5276.

The Board has considered the evidence of record, and 
concludes that the preponderance of the evidence is against 
entitlement to a rating in excess of 10 percent for the 
veteran's bilateral pes planus.

The examiner who conducted the November 2002 VA general 
medical examination indicated that the veteran had low 
longitudinal arches, but the feet were not completely flat.  
The veteran had supple flat feet and some arch when he is not 
in a weight bearing position.  

A VA feet examination was conducted in February 2004.  The 
veteran stated that he has pain on the bottom of his feet on 
a daily basis.  He rates the pain as a 10 on a scale of 1 to 
10, on walking; and an 8 on standing.  He stated that his 
shoe inserts do not help.  Physical examination found 
military occupational specialty to advanced pes planus, with 
an incidental finding of hammertoes and slight hallux valgus 
of the first metatarsophalangeal joints of both feet, right 
more than left.  There was no pain on manipulation of the 
feet.  There was no evidence of instability on manual testing 
of the feet.  The examiner stated that the veteran's pes 
planus was manifested by slight functional impairment with no 
weakness, fatigability, or incoordination.  

A VA X-ray study of the feet, conducted in March 2004, 
revealed bilateral pes planus, left calcaneal spur, and 
slight left hallux valgus deformity.  

The examiner who conducted the April 2005 VA feet examination 
indicated that the veteran could walk for only a limited 
amount due to knee pain.  It was noted the veteran's feet 
bother him even at rest.  He stated that he fatigues easily 
due to his feet and his knee and general health.  The veteran 
stated the he soaks his feet and shoe inserts are of no help.  
Physical examination round slight tenderness on the dorsum of 
the feet.  Bilateral pes planus, right greater than left, 
moderate, with slight bilateral pronation.  There was slight 
valgus angulation of the tendo Achillis on the right; the 
left tendo Achillis was normal.  There was no pain on 
manipulation of the feet or plantar callosities.  There was 
no spasm of the tendo Achillis on manipulation.  

The examiner stated that the functional impairment of the 
veteran's bilateral pes planus was between sight and 
moderate.  The examiner noted that the condition caused no 
weakness, fatigability, or incoordination; and that most of 
the service complaints were related to his left knee 
condition.  

The evidence of record fails to demonstrate severe bilateral 
pes planus.  The objective evidence does not show marked 
deformity, pain on manipulation or indications of swelling on 
use.  As such, a rating in excess of 10 percent is not 
warranted under Diagnostic Code 5276.

The record reflects the veteran's complaints of daily pain 
with standing or walking, etc.  The Board does not doubt in 
the least that the service-connected disability produces 
pain.  However, for purposes of evaluating the service-
connected disorder the subjective descriptions must be 
reviewed in light of the objective findings.  The Board must 
further point out that the schedular criteria are based on 
average impairment of earning capacity, not the level of 
impairment the service-connected disability produces in a 
particular occupation or line of occupations, such as those 
that demand prolonged standing without an opportunity to sit 
down.  Thus, the Board finds that these functional 
limitations do not place the evidence at or near a balance as 
to whether the veteran would be more than moderately impaired 
in an average occupation under Diagnostic Code 5276.

The Board has considered the applicability of other 
diagnostic codes pertaining to the feet.  In the instant 
case, however, none of the other codes are for application as 
the veteran is not service-connected for any of the other 
disabilities listed in the diagnostic code pertaining to the 
feet.

Having considered both the positive and negative evidence, 
the Board concludes that there is no basis for a finding of 
functional loss due to pain sufficient to warrant a rating in 
excess of the 10 percent rating, especially when the 
applicable diagnostic criteria under Diagnostic Code 5276 
specifically contemplate pain on use of the feet.  Indeed, 
the effects of functional loss due to pain are the 
foundations of the currently assigned rating.  DeLuca v. 
Brown, 8 Vet. App. 205 (1995).  38 C.F.R. §§ 4.40, 4.45, 
4.59.  It has also been held that where a diagnostic code is 
not predicated on limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  As the diagnostic code under which the instant 
disability is rated, Diagnostic Code 5276, is not predicated 
on limited range of motion, the current case law supports the 
conclusion that §§ 4.40 and 4.45 are not applicable.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Thus, the appeal is denied.


ORDER

Entitlement to an increased rating for bilateral pes planus, 
currently rated as 10 percent disabling, is denied.  



____________________________________________
C. CRAWFORD 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


